— In an action to recover damages for personal injuries, etc., the defendant New York Telephone Company appeals from an interlocutory judgment of the Supreme Court, Orange County (Ingrassia, J.), dated October 6, 1986, which, upon a jury verdict, is in favor of the plaintiffs and against it on the issue of liability.
Ordered that the interlocutory judgment is affirmed, with costs.
The trial court properly submitted the issue of the appellant’s negligence to the jury. The plaintiffs established a *232prima facie case by producing evidence from which the jury could have inferred that the appellant departed from its usual practice and procedure (see, O’Neil v Port Auth., 111 AD2d 375, 376). The appellant’s contention that the verdict is not supported by the evidence must be rejected, since a review of the trial testimony reveals " 'permissible inferences which could possibly lead rational men to the conclusion reached by the jury’ ” (see, Nicastro v Park, 113 AD2d 129, 132, quoting from Cohen v Hallmark Cards, 45 NY2d 493, 499). Brown, J. P., Rubin, Kooper and Sullivan, JJ., concur.